Appellant's counsel in his motion asks that we set out the language imputed to state's counsel by bill of exceptions No. 19, in order that the judiciary and the bar may know if we uphold the use of such language and argument. Counsel misapprehends our holding. We do not approve the language set out in the body of said bill, and if same was properly before us, certified to as having been used by the state's attorney, we would not hesitate to condemn it — but the learned trial judge expressly declined to certify that such language was used, stating that he "cannot at this time say whether or not the District Attorney used the language complained of." If appellant's counsel had desired, he could have declined to accept said bill of exceptions with the qualification mentioned, and could have brought before us by proper bystanders' bill the language actually used, in which case we would have been in position to pass on the propriety of the use of such language. Our opinion goes no further than to decide that the bill of exceptions was insufficient to bring before us complaint of the use of the language set out in the bill.
The motion for rehearing will be overruled.
Overruled.